     Case 2:20-cv-07260-AB-MAA Document 17 Filed 12/22/20 Page 1 of 1 Page ID #:70




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Kendall Gimbi
7
                     IN THE UNITED STATES DISTRICT COURT
8
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
9

10
     Kendall Gimbi                               Case No.: 2:20-cv-07260-AB-MAA
11                                               NOTICE OF SETTLEMENT WITH
                         Plaintiff               DEFENDANT SCHOOLS FIRST
12                                               FEDERAL CREDIT UNION
13        v.
14   Schools First Federal Credit Union
15

16                      Defendants.
17   TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
18         PLEASE TAKE NOTICE THAT plaintiff Kendall Gimbi and defendant
19   Schools First Federal Credit Union have reached a settlement in principle of the
20   above captioned case and are in the process of documenting said settlement.
21
     Plaintiff anticipates dismissing Defendant Schools First Federal Credit Union
22
     within 25 of this notice.
23
                                             Gale, Angelo, Johnson, & Pruett, P.C.
24   Dated: December 22, 2020                /s/ Joe Angelo
25
                                             Joe Angelo
                                             Attorney for Plaintiff
26

27

28




                                     NOTICE OF SETTLEMENT - 1
